         Case 1:20-mj-00028-GMH Document 1-1 Filed 02/14/20 Page 1 of 1



                                      STATEMENT OF FACTS

        On Thursday, February 13, 2020, at approximately 6:45 p.m., officers of the Metropolitan Police
Department (MPD) Narcotics and Special Investigations Division (NSID) Gun Recovery Unit (GRU)
were on patrol in the 1800 block of Corcoran Street Northeast in Washington, D.C. and observed an
individual, later identified as Deon Cole (Defendant Cole), walking away from police.

        At the mouth of the alley across from 1845 Corcoran Street Northeast, Officer Sanders made
contact with Defendant Cole to speak with him. Defendant Cole lifted his jacket and started to spin
around in slow circles while saying, “You can’t touch me.” Officer Tipps approached and observed a
bulge in the groin area of Defendant Cole that had a sharp corner, not consistent with human anatomy and
consistent with that of a firearm. Officer Tipps believed that Defendant Cole was armed with a firearm
and grabbed his left arm. Defendant Cole immediately tried to pull away from officers and refused to be
detained in handcuffs. Once Defendant Cole was finally detained with help from several officers, Officer
Sanders immediately felt a firearm in the groin area of Defendant Cole.

         Defendant Cole was stood up and an attempt was made several times by officers to retrieve the
firearm out of the pants worn by the defendant. Defendant Cole continued to bend, twist and turn his body
in an effort to prevent officers from recovering the firearm. During the struggle, the firearm slid down
further into the pants of Defendant Cole. After a couple of minutes, Officer Sanders recovered the firearm
from Defendant Cole’s pants.

       Defendant Cole was placed under arrest. At the MPD Fifth District Police Station, Defendant
Cole was read his Miranda Rights and waived, agreeing to speak with law enforcement. When Defendant
Cole was asked where he got the firearm, he stated that he was holding it for someone.

        The firearm was determined to be a Glock Model 19, .9 millimeter handgun with a serial number
of HYK533. When it was recovered, it was loaded with twelve (12) rounds in an unknown capacity
magazine and no round in the chamber. A WALES/NCIC check of the firearm revealed that it was
reported stolen out of Prince George’s County, Maryland in December 2019. There are no firearm or
ammunition manufacturers in the District of Columbia.

        Officer Guzman was present for the recovery of the weapon and the arrest of Defendant Cole.

        A criminal history check of Defendant Cole through the National Crime Information Center
confirmed that the defendant has a prior felony conviction in the Circuit Court of Charles County,
Maryland, Criminal Case No. 08K14000226 for Armed Robbery. The defendant was sentenced to twenty
(20) years for this conviction. Therefore, the defendant was aware that this crime is punishable by more
than one year.


                                                _____________________________________
                                                OFFICER WILFREDO GUZMAN
                                                METROPOLITAN POLICE DEPARTMENT

SWORN AND SUBSCRIBED BEFORE ME ON THE 14th DAY OF FEBRUARY, 2020.


                                                         _______________________________
                                                         G. MICHAEL HARVEY
                                                         U.S. MAGISTRATE JUDGE
